Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-22 are presented for examination. Applicant filed an amendment on 7/6/22 amending claims 1-14 and 19-22. 

Response to Arguments
Applicant’s arguments, with respect to claim objections and the grounds of rejections of claims 1-22 based on 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim objections and the grounds of rejections of claims 1-22 based on 35 U.S.C. 112(b) have been withdrawn. 
The applicant argues that by adding “the value band of the power load data of each respective day in the respective operation mode in the next time scale is predicted using a neural network with the historical power load data in each respective time scale as an input into the neural network" to claims 1 and 8 would overcome the 101 because the neural network is an example of a computer learning method, and the computer learning method is not mental processes under step 2A of the Mayo test, the examiner respectfully disagrees. The support for the limitation “the value band of the power load data of each respective day in the respective operation mode in the next time scale is predicted using a neural network with the historical power load data in each respective time scale as an input into the neural network” is in paragraph 59 which recites “a trained neural network prediction model may be used for prediction, i.e., the historical power load data in each time scale is used as the input to the neural network prediction model, and the value band of the power load date of each day in the operation mode in the next time scale to be predicted output from the neural network prediction model is received”, there’s no further detail of how the neural network is trained, and the claims do not recite “training” of the neural network, predicting a value band of the power load data using a neural network entails mathematical concepts such as predicting a value band of the power load data using a series of algorithms that manipulates information through mathematical correlation. Therefore, claims 1 and 8 are directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-22 are directed to an abstract idea. Under Step 1, claims 1-22 are either apparatus, method or an article of manufacture, using claim 8 as an illustrative example, claim recites the following “convert the historical power load data in the one-dimensional time series to a three-dimensional matrix including time scales, days in each respective time scale, and time points in each day, divide the historical power load data of the three-dimensional matrix into at least one operation mode based on a size of each respective time scale in each respective operation mode of the at least one operating mode, take the respective time scale as a unit, predict a value band of power load data of each respective day in the respective operation mode in a next time scale to be predicted based on the historical power load data in each respective time scale, wherein the value band of the power load data of each respective day in the respective operation mode in the next time scale is predicted using a neural network with the historical power load data in each respective time scale as an input into the neural network”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “convert the historical power load data in the one-dimensional time series to a three-dimensional matrix including time scales, days in each respective time scale, and time points in each day, divide the historical power load data of the three-dimensional matrix into at least one operation mode based on a size of each respective time scale in each respective operation mode of the at least one operating mode” as described in [0032] and [0052]-[0053] constitutes a mathematical concepts such as performing mathematical calculations, “take the respective time scale as a unit” as described in [0053] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind, “predict a value band of power load data of each respective day in the respective operation mode in a next time scale to be predicted based on the historical power load data in each respective time scale, wherein the value band of the power load data of each respective day in the respective operation mode in the next time scale is predicted using a neural network with the historical power load data in each respective time scale as an input into the neural network” as described in [0054]-[0059] entails mathematical concepts such as predicting a value band of the power load data using a series of algorithms that manipulates information through mathematical correlation. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 8 recites “processing circuitry”. The processing circuitry is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” is insignificant extrasolution activity, see MPEP 2106.05(g), the “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processing circuitry is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Dependent claims 2-7 and 9-22 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome 35 U.S.C. 101, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117